Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 2, 2022

                                       No. 04-22-00372-CR

                                       Miguel Angel MEZA,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2021CRC000830-D1
                          Honorable Jose A. Lopez, Judge Presiding


                                          ORDER
       Appellant’s brief was due on December 1, 2022. As of December 2, 2022, this court has
received no appellant’s brief or motion for extension of time.
       We order Appellant’s counsel Roberto Balli to file a motion for extension of time, a
motion to dismiss, or the brief within ten days of the date of this order.
      If no brief or motion is filed by that date, we will abate this appeal to the trial court for an
abandonment hearing without further notice. See TEX. R. APP. P. 38.8(b)(2).
       Appellant’s counsel is cautioned that, to protect Appellant’s rights, this court may initiate
proceedings under Rule 38. See id. R. 38.8(b)(4).



                                                       _________________________________
                                                       Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2022.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court